         Case 5:18-cv-01335 Document 1 Filed 12/28/18 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

 Encoditech LLC,                                       Case No. 5:18-cv-1335

                        Plaintiff,                     Patent Case

                        v.                             Jury Trial Demanded

 Citizen Watch Company of America,
 Inc.

                        Defendant.


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff, (“Encoditech”), through its attorney, Isaac Rabicoff, complains of Citizen

Watch Company of America, Inc. (“Citizen”) and alleges the following:


                                         PARTIES

       1.      Plaintiff Encoditech LLC is a corporation organized and existing under the

laws of Texas that maintains its principal place of business at 3415 Custer Road, Suite 120-

A, Plano, Texas, 75023.

       2.      Defendant Citizen Watch Company of America, Inc. is a corporation

organized and existing under the laws of California that maintains its principal place of

business at 1120 Avenue of the Americas, 10th Floor, New York, NY 10036.

                                      JURISDICTION

       3.      This is an action for patent infringement arises under the patent laws of the

United States, Title 35 of the United States Code.

       4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§

1331 and 1338(a).
         Case 5:18-cv-01335 Document 1 Filed 12/28/18 Page 2 of 10



        5.      This Court has personal jurisdiction over Citizen because it has engaged in

systematic and continuous business activities in the Western District of Texas. Specifically,

Citizen has a store located at Premium Outlets 3939, I-35, San Marcos, TX 78666. As

described below, Citizen has committed acts of patent infringement giving rise to this

action within this District.

                                           VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Citizen

has committed acts of patent infringement in this District and has a store located at

Premium Outlets 3939, I-35, San Marcos, TX 78666. In addition, Encoditech has suffered

harm in this District.

                                      PATENT-IN-SUIT

        7.      Encoditech is the assignee of all right, title and interest in United States

Patent No. 6,321,095 (the “’095 Patent”) including all rights to enforce and prosecute

actions for infringement and to collect damages for all relevant times against infringers of

the Patent-in-Suit. Accordingly, Encoditech possesses the exclusive right and standing to

prosecute the present action for infringement of the Patent-in-Suit by Citizen.

The ’095 Patent

        8.      On November 20, 2001, the United States Patent and Trademark Office

issued the ’095 Patent. The ’095 Patent is titled “Wireless Communications Approach.”

The application leading to the ’095 Patent was filed on March 26, 1999. A true and correct

copy of the ’095 Patent is attached hereto as Exhibit A.

        9.      A certificate of correction for the ’095 Patent was filed on May 23, 2017. A

true and correct copy of the certificate of correction is attached hereto as Exhibit B.




                                           —2—
         Case 5:18-cv-01335 Document 1 Filed 12/28/18 Page 3 of 10



       10.     The ’095 Patent is valid and enforceable.

       11.     The invention claimed in the ’095 Patent relates to a mobile station that

provides direct, wireless communications with another mobile station on a portion of a

radio frequency (RF) band. Ex. A at 2:54-57.

       12.     The inventors wanted to improve wireless communications, without

requiring the physical infrastructure of digital cellular telephone systems. Id. at 3:58-61.

       13.     The ’095 Patent claims are not directed to a method of organizing human

activity or to a fundamental economic practice long prevalent in commerce. The ’095

Patent describes a system that addresses a technical problem--providing wireless

communications methods that allow for more than one user to communicate with another

and have private conversations, id. at 1:32-46--with a technical solution, providing direct,

wireless communications using a frequency division multiple access/time division multiple

access communication protocol. Id. at 2:30-34.

       14.     The ’095 Patent does not preempt the field or preclude the use of other

methods of providing wireless communications. The claims are directed to mobile stations

“configured to select a portion of a radio frequency (RF) band” and “transmit a first signal

on a first sub-portion.” Id. at claim 1. The ’095 Patent identifies other methods of providing

wireless communications which are generally described “in the context of a non-frequency

hopping application.” Id. at 12:10-12.

       15.     The ’095 Patent does not take a well-known or established business method

or process and apply it to a general-purpose computer. Instead, the specific system and

processes described in the ’095 Patent have no direct corollary to a well-known business

process. The ’095 Patent describes a system that addresses a technical problem that arises




                                           —3—
         Case 5:18-cv-01335 Document 1 Filed 12/28/18 Page 4 of 10



in the context of providing wireless communications. See id. at 1:32-46. The invention has

improved wireless communications by providing direct, wireless communications using a

frequency division multiple access/time division multiple access communication protocol.

Id. at 2:30-34.

                       COUNT I: INFRINGEMENT OF THE ’095 PATENT

       16.        Encoditech incorporates the above paragraphs herein by reference.

       17.        Direct Infringement. Citizen has been and continues to directly infringe

at least claim 7 of the ’095 Patent in this District and elsewhere in the United States, by

providing an app that satisfies the preamble of claim 7” “[a] wireless communications

system.” For example, Citizen’s Proximity provides notifications for social media, email

and events. Upon information and belief, Citizen has performed each step of claim 7 at

least by internal testing of Citizen’s app. See https://www.citizenwatch.com/us/en/mens-

proximity/BZ1000-54E.html; webpage attached hereto as Exhibit C; Figure 1.




 Figure 1. Citizen’s Proximity provides notifications for social media, email and events.



                                            —4—
         Case 5:18-cv-01335 Document 1 Filed 12/28/18 Page 5 of 10



See
http://embed.widencdn.net/download/citizenwatch/wxldoq2nw7/Proximity_Setting_Guid
e.pdf?u=41zuoe; webpage attached hereto as Exhibit D; Figures 2, 3.




  Figure 2. Citizen’s Proximity connects to smartphones and identifies upcoming calls.




                    Figure 3. Citizen’s Proximity connects via Bluetooth.

        18.      Citizen’s Proximity satisfies claim element 7(a): “a first mobile station.”

For example, Citizen’s Proximity works on a mobile device, such as an iPhone. See Exs.

C-D; Figs 1-3.

        19.      Citizen’s Proximity has a second mobile station. For example, Citizen’s

Proximity works on mobile devices, such as iPhones, that communicate with each other

via Bluetooth V4.0 low energy. See Exs. C-D; Figs. 1-3

        20.      Citizen’s Proximity satisfies claim element 7(b): “wherein the first mobile

station is configured to select a first portion of a radio frequency (RF) band to carry

communications between the first mobile station and the second mobile station, transmit

a first request signal on a first sub-portion of the first portion of the RF band directly to


                                            —5—
         Case 5:18-cv-01335 Document 1 Filed 12/28/18 Page 6 of 10



the second mobile station to request communications between the first mobile station and

the second mobile station, establish in response to receiving a first acknowledge signal

from the second mobile station, a direct communication link between first the mobile

station and the second mobile station on the first portion of RF band.” For example,

Citizen’s Proximity selects a 2.4 GHz-2.4385 GHz range of the ISM band to carry

communications between the mobile devices via Bluetooth V4.0 low energy. See Exs. C-

D; Figs. 1-2.

       21.      Citizen’s Proximity satisfies claim element 7(c): “receive from the second

mobile station a public encryption key generated using a private encryption key

associated with the second mobile station.” For example, Citizen’s Proximity receives a

public encryption key from the second mobile device that was generated using a private

encryption key. See Exs. C-D; Figs. 1-3.

       22.      Citizen’s Proximity satisfies claim element 7(d): “generate a message

containing a common encryption key (Ckey).” For example, Citizen’s Proximity

generates a message containing a common encryption key, such as a DH key, that will be

extracted by the second mobile station. See Exs C-D; Figs. 1-3.

       23.      Citizen’s Proximity satisfies claim element 7(e): “encrypt the message

using the public encryption key to generate an encrypted message, provide the encrypted

message to the second mobile station so that the second mobile station may decrypt the

encrypted message using the private encryption key and extract the Ckey, wherein the

message exchanged between the first and the second mobile stations are encrypted using

the Ckey.” For example, Citizen’s Proximity has a public-private key system where a

receiver receives an encrypted message and decrypts that message using a private key.




                                           —6—
         Case 5:18-cv-01335 Document 1 Filed 12/28/18 Page 7 of 10



See Exs. C-D; Figs. 1-3.

        24.      Citizen’s Proximity satisfies claim element 7(f): “wherein the second

mobile station is configured to transmit, in response to receiving the first request signal

from the first mobile station, the first acknowledge signal on a second sub-portion of the

first portion of the RF band directly to the first mobile station to acknowledge the first

request signal.” For example, Proximity transmits a request signal on a double-sided

spectrum with center frequency 2.402 GHz of the range of the ISM band directly to the

mobile devices and establishes a direct communication link between the two mobile

devices upon receiving a first acknowledgment signal from the second mobile station.

See Exs. C-D; Figs. 1-3.

        25.      Encoditech is entitled to recover damages adequate to compensate it for

such infringement in an amount no less than a reasonable royalty under 35 U.S.C. § 284.

        26.      Encoditech will continue to be injured, and thereby caused irreparable harm,

unless and until this Court enters an injunction prohibiting further infringement.

                                        JURY DEMAND

        27.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Encoditech

respectfully requests a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

        WHEREFORE, Encoditech asks this Court to enter judgment against Citizen

Watch Company of America, Inc., granting the following relief:

              A. A declaration that Citizen has infringed the Patent-in-Suit;




                                             —7—
Case 5:18-cv-01335 Document 1 Filed 12/28/18 Page 8 of 10



 B. An award of damages to compensate Encoditech for DexCom’s direct

    infringement of the Patent-in-Suit, including an accounting of all damages

    presented at trial;

 C. An order that Citizen and its officers, directors, agents, servants, employees,

    successors, assigns, and all persons in active concert or participation with

    them, be permanently enjoined from infringing the Patent-in-Suit under 35

    U.S.C. § 283;

 D. A declaration that this case is exceptional, and an award to Encoditech of

    reasonable attorneys’ fees, expenses and costs under 35 U.S.C. § 285;

 E. An award of prejudgment and post-judgment interest; and

 F. Such other and relief as this Court or jury may deem proper and just.

                                    Respectfully submitted,

                                    /s/ Jay Johnson
                                    JAY JOHNSON
                                    State Bar No. 24067322
                                    KIZZIA JOHNSON, PLLC
                                    1910 Pacific Ave., Suite 13000
                                    Dallas, Texas 75201
                                    (214) 451-0164
                                    Fax: (214) 451-0165
                                    jay@kpllc.com
                                    bkizzia@kpllc.com

                                    Isaac Rabicoff
                                    (Pro Hac Vice Admission Pending)
                                    Kenneth Matuszewski
                                    (Pro Hac Vice Admission Pending)
                                    RABICOFF LAW LLC
                                    73 W Monroe St
                                    Chicago, IL 60603
                                    773-669-4590
                                    isaac@rabilaw.com
                                    kenneth@rabilaw.com




                                —8—
Case 5:18-cv-01335 Document 1 Filed 12/28/18 Page 9 of 10




                   EXHIBIT A




                         —9—
Case 5:18-cv-01335 Document 1 Filed 12/28/18 Page 10 of 10




                    EXHIBIT B




                         — 10 —
